*776Concurring Opinion op
Mr. Justice Dole.
Agreeing in the main with the principles enunciated above, I offer the following additional statement of my opinion upon the questions propounded:
The State may require all occupations for profit to pay a license, and in those requiring regulation for the public benefit, it has a discretion in the granting of the privilege for carrying them on, as to the suitability of the applicant, the number of licenses to be issued, the locality in which they may be followed and other similar limitations; and it may delegate such discretion to suitable persons. It is evident that both revenue and regulation may be the grounds for compelling certain occupations to take out a license; and, in such cases, also a reasonable discretion in the granting of licenses clearly is in the State and its agents. But in regard to those occupations, concerning which •there is no occasion for the exercise of the regulating powrer, or the police power, as it is termed by the authorities, any discretion as to the issuance of licenses would be clearly inconsistent with the first Article of the Constitution.